DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species 1, together drawn to claims 1, 3-14 and 20, in the reply filed on 2/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I or Species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because there is a misspelling at “deice 15” in par [0020].  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the diagonal positions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Also, it is unclear what the diagonal position is relative to.
Claim 9 recites the limitation "the outer side" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inner side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a fixed wedge block”, it is unclear what the wedge is being fixed to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korhonen (US Pat No 5,096,020) 
Re claim 1, a safety device (fig. 2a), comprising a shell (4) having a vertical passage for elevator guide rails (7) to pass through, the safety device further comprising a first brake block (6) on a first side of the vertical passage, and a second brake block (3) on a second opposite side of the vertical passage; and a safety device carrier (1,10) for supporting the safety device and fixedly connected to an elevator car; wherein the shell of the safety device is capable of being obliquely and movably mounted on the safety device carrier (obliquely movable via grooves 12a and 12f).
Re claim 3, wherein the shell of the safety device is provided with oblique guide grooves (grooves 12a and 12f), and bolts (4a,4b) pass through the oblique guide grooves in the shell of the safety device and are fixedly mounted to the safety device carrier (fixed as shown in fig. 2b).
Re claim 4, wherein the oblique guide groove and the horizontal direction form an angle greater than 30 degrees (fig. 2a shows the angle formed by the groove and horizontal direction is an obtuse angle).
Re claim 5, wherein the shell of the safety device is provided with a plurality of oblique guide grooves (grooves 12a, 12b) parallel to each other (fig. 2a).
Re claim 6, wherein the diagonal positions of the shell of the safety device are provided with a pair of oblique guide grooves (grooves 12a, 12b) parallel to each other (fig. 2a).
Re claim 7, wherein the oblique guide grooves pass through the whole shell of the safety device (the grooves would have to pass through the whole shell for the bolts to travel through and connect with the brake blocks).
Re claim 8, wherein the shell defines a first cavity (6d) on the first side of the passage, the first brake block is a sliding wedge block (6 is shown as a wedge), and the sliding wedge 
Re claim 9, wherein the first cavity on the first side of the passage is trapezoid (fig. 2a shows a trapezoidal shape in the cavity), a first oblique guide groove (12a) is defined in the outer side of an oblique side of the first cavity (back side of 4 is construed as an outer side), and the first oblique guide groove is oriented to intersect with the oblique side of the first cavity (the groove extends through the outer side therefore intersects).
Re claim 10, wherein when the elevator safety system is actuated, the first brake block is lifted up, the inner side of the first brake block is engaged with the elevator guide rail to provide a braking force (when lifted, 6 would press against the guide rail to generate a braking force), and the outer side of the first brake block acts on the shell of the safety device (the right diagonal side of 6 would press against 6b of the shell), such that the shell of the safety device moves outward and upward along an oblique direction relative to the safety device carrier (by inspection of the groove 12a and bolt 4a, the shell would move outward and upward that is oblique relative to the carrier during braking operation), and when the elevator safety system is restored, the first brake block is released, and the shell of the safety device moves inward and downward along an oblique direction relative to the safety device carrier due to gravity (the shell would return to its rest position, which is inward and downward obliquely relative to the carrier, when moving to the restore position).
Re claim 11, 
Re claim 12, wherein the shell defines a second cavity (3d) on a second opposite side of the passage, and the second brake block is a fixed wedge block (3 is shown as a wedge) in the second cavity.
Re claim 13, wherein the shell defines a second oblique guide groove (12b) below the second cavity on the second side of the passage, and the second oblique guide groove is oriented to be parallel to the first oblique guide groove (figs. 2a-b: the oblique guide grooves would follow the same path as grooves 3f and 6f).
Re claim 14, wherein the fixed wedge block is supported by an elastic device (2) providing a horizontal resisting force.
Re claim 20, an elevator system, comprising: guide rails (7); a car moving along the guide rails (col 1 ln 7-8); a speed limiting device (col 5 ln 31-32: overspeed governor), monitoring the moving speed of the car (col 3 ln 25), and actuating an elevator safety system when the car is overspeed (col 5 ln 31-32); and the elevator safety system according to claim 1 (see claim 1).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654